I cannot agree with my colleagues in their decision that charge No. 5 of plaintiff should have been given to the jury. That charge says that if the jury found that defendant "was guilty ofany one or more of the negligent acts alleged in plaintiff'spetition," the verdict must be for the plaintiff. This is not the law. The defendant cannot be responsible for an act alleged to be negligence unless the doing of that act amounts to negligence in law. It is possible for a plaintiff to *Page 250 
allege that the doing of many things amounts to negligence, but just because the plaintiff says it is negligence does not make it so. Let us look at the negligence charged in the petition. One of the charges of negligence alleged is "that defendant failed to keep a look-out ahead for traffic reasonably to be expected." Two or more persons may be equally reasonable, and yet what each expected at any one time at a particular place would be a matter peculiar to each individual. There is no standard that I know of by which you can test the expectations of anybody, regardless of how reasonable he may be. It is true that this very charge was used in the case of Esterly v. Youngstown Arc Engraving Co.,59 Ohio App. 207, but a reading of the petition in that case discloses that all allegations of negligence contained in the petition are accepted legal definitions of negligence. It was therefore proper for the court to refuse to give charge No. 5, to the effect that if the jury found defendant guilty of any of the negligent acts alleged in the petition they must return a verdict for plaintiff. One of those allegations in the petition was "failure to keep a look-out ahead for traffic reasonably tobe expected." Whether the expectation is reasonable or not does not constitute negligence in the operation of a motor vehicle. There is no such thing as a standard of care based on reasonable expectations.
In my opinion, charge No. 5 was properly refused. The judgment should be affirmed.